Citation Nr: 0433293	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-14 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to service connection for the residuals of 
malaria.




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who had active service from 
September 1954 to December 1960 and from August 1961 to 
September 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
benefit sought.  In September 2003, the Board remanded the 
matter for additional development.  


FINDING OF FACT

There is no current medical diagnosis of a disability which 
is a residual of malaria.  


CONCLUSION OF LAW

Service connection for residuals of malaria is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  By a February 2002 
letter (prior to the initial AOJ adjudication in this 
matter), the April 2002 RO decision, the July 2002 statement 
of the case (SOC), a December 2003 duty to assist letter, and 
a February 2004 supplemental SOC, he was notified of the 
evidence necessary to substantiate his claim.  In February 
2002 and December 2003 correspondence, VA specifically 
apprised him of the duties to notify and assist as provided 
in the VCAA, with identification of the parties responsible 
for obtaining pertinent evidence.  Regarding notice content, 
the veteran was specifically advised in December 2003 to 
submit any additional evidence that he believed would help to 
substantiate his claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained service medical 
records and, with the veteran's assistance, records of 
private medical treatment.  Additionally, VA arranged for the 
veteran to be examined in December 2003 for the purpose of 
obtaining medical opinions as to whether he suffers from any 
residuals of malaria.  No available identified records remain 
outstanding.  VA's notice and assistance obligations are met.  
No further notice or assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5103(a).  He is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

During service, in February 1960, the veteran was treated for 
malaria (plasmodium vivax and plasmodium falciparum).  
Treatment included Chloroquine and Primaquine.  By late 
February he was asymptomatic, without jaundice and was 
discharged to duty.  Repeat malaria slide in April was 
negative.  A June 1960 follow-up record revealed a prompt and 
satisfactory return to normal status.  No symptoms of food 
dyscrasias, fatigue or malaise were elicited.  A December 
1960 examination prior to separation from the first period of 
service showed a normal clinical evaluation.  Notes indicated 
that the veteran was treated for malaria in February 1960, 
but was now asymptomatic with normal physical examination.  
The veteran's service medical records, reports of medical 
history, and reports of medical examinations from his second 
period of service from 1961 through 1967, reveal no 
complaints or findings indicative of any malaria residuals.  
On September 1967 examination prior to separation, clinical 
evaluation was normal.  

In February 2002, the veteran submitted a claim for service 
connection for "effects of malaria" treated in February 
1960, which he identified in an attached statement as 
including the following: personality changes, mental effects, 
and a change in his character and convictions.  With his 
claim, he submitted a number of attachments, including a 
February 2002 statement from a fellow serviceman which noted, 
in essence, that the veteran became ill with malaria while 
they were both serving on board the U.S.S. Kearsage, that he 
and the veteran were both assigned to the U.S. Naval Post 
Graduate School in Monterey, California, in September 1960, 
and that the veteran suddenly left active duty.  The fellow 
serviceman went on to state that it seemed the veteran was a 
highly motivated, successful officer who lost his ambition 
and focus on his life goals.  He noted that the veteran's 
confident personality changed.  The veteran also submitted a 
December 2001 letter from his former wife, indicating that 
the veteran's period of adjustment after deployment to the 
Far East when he was recuperating from malaria was 
particularly difficult.  She stated that assignment to 
Monterey did not seem to help, and that the veteran began 
talking about leaving the Navy, which seemed out of 
character.  Additionally, the veteran submitted copies of 
letters he sent to VA and to President Bush (with response), 
and copies of pages from a medical text discussing malaria, 
and its possible effects.

In July 2002, the veteran submitted another statement 
regarding his claim that he suffered mental effects from his 
malaria and its treatment in service.  He referred to 
internet sources that reportedly indicated malaria and 
medications used to treat it could lead to changes in 
behavior and level of sensorium.  He also asserted that he 
may be suffering from post-malaria neurological syndrome, 
which reportedly involves new neurological or psychiatric 
symptoms after malaria. 

In a statement attached to his September 2002 VA Form 9, the 
veteran reiterated his claim.  He indicated that he could not 
get a physician to provide a medical opinion supporting his 
claim.  He also stated that while his primary care physician 
stated that he was aware that Chloquine can impact a 
patient's mental state, that physician did not feel he had 
the background to render an opinion in the veteran's case.

In March 2003, the veteran submitted private medical records 
showing examinations and treatment for thrombocytosis from 
September 2002 through March 2003.  These records did not 
mention malaria.

In a June 2003 statement the veteran reasserted his 
contentions that malaria and treatment for the condition 
caused a change in his mental processes.  He stated that 
following his bout with malaria, he was in a confused state, 
lacked interest in professed interests, and lacked self-
confidence.  He noted that he became less aggressive, became 
anti-war, and changed his political views.

In December 2003, the veteran underwent VA evaluation for the 
residual effects of malaria.  The veteran reported that he 
had no physical recurrences of the malaria but indicated that 
the malaria had a significant psychological impact that has 
lasted his entire life.  The examiner noted the veteran's 
history of malaria in 1960, and stated that the veteran was 
at no time physically incapacitated again from the malaria.  
He specifically stated that the veteran has had no physical 
pulmonary, liver, or other residuals that are potentially 
related to the malaria.  Physical examination revealed no 
evidence of hepatosplenomegaly, no evidence of anemia, and no 
evidence of treatment for residuals of malaria over multiple 
years.  The diagnosis was status post malaria and no physical 
residual dysfunction.  Notes added to the examination report 
by the examiner indicate that the veteran's service medical 
records were reviewed in detail, as were his voluminous 
additions, conclusions, and comments.  The examiner stated 
that it was his expert medical opinion that there are no 
physical conditions or medical problems in the veteran that 
are residual to his malarial infection or the drugs used in 
its treatment.

On VA psychiatric examination in December 2003, the examiner 
noted that the veteran sought consideration of whether his 
current feelings of depression, confusion, indecisiveness, 
low self-esteem, and other emotional problems were related to 
a severe case of malaria contracted during service in 1959-
1960.   The veteran reported that the malaria impacted his 
personal and industrial life to the point where he feels that 
he is a failure.  On mental status examination, the veteran 
was not angry or contentious, and did not report nightmares 
irritability, or temper tantrums.  He was oriented to time 
place and person.  His IQ was above average.  He did poorly 
on serial presidents but well on serial 7s.   He abstracted 
proverbs without difficulty.  His affect was anxiety-laden, 
and his mood dysthymic.  The examiner noted no evidence of 
schizophrenia, bipolar disorder, or dementia.  The veteran's 
memory was grossly intact for both recent and distant events 
and his judgment and insight were intact.  Mental status 
examination failed to reveal any serious problem, and in fact 
was considered normal.  The examiner stated that 
neuropsychiatric studies were needed.  He stated that he saw 
nothing that would cause PTSD, including the malaria.  The 
examiner noted that the veteran did not have symptoms of 
PTSD, and did not mention panic attacks or depression.  The 
diagnosis was depressive disorder, not otherwise specified 
(NOS).  In January 2004 notes at the bottom of the 
examination report, the examiner stated that review of the 
neuropsychiatric tests revealed that they were compatible 
with his assessment of depressive disorder, NOS.  He 
specifically stated the following: "I see no connection 
between the veteran's malaria in 1960 and his long standing 
one-grade depression.  For some reason he is focused on the 
malaria as the cause of his problems, when in fact I seen no 
medical/psychiatric relationship."

The report of the December 2003 neuropsychiatric testing 
revealed that the veteran performed within normal limits on 
most tests.  The examiner noted that the veteran did display 
difficulty with verbal cognitive flexibility that may reflect 
very subtle executive dysfunction associated with his 
numerous risk factors for cerebrovascular disease. 

In statements dated in December 2003 and February 2004, the 
veteran repeated his allegations that his malaria and 
treatment for that condition in service caused personality 
and attitude changes.  He specifically stated that he was not 
claiming a current disability, but rather that the condition 
and treatment received had an impact on his mental processes 
and changed the way he thinks and reacts to challenges or 
world considerations. 

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for certain disorders, such as 
a psychosis, may also be granted (on a presumptive basis) if 
it is manifested to a compensable degree within a year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

It is not in dispute that the veteran had malaria in service.  
However, to establish service connection for residuals of 
such disease, he must show that he has current physical or 
mental disability (a medical diagnosis) related to the bout 
of malaria in service.  In that regard, it is noteworthy that 
later service medical records (encompassing more than six 
years of subsequent active duty) reveal no evidence of any 
disability residual from malaria.  There are also no 
postservice medical records documenting any mental or 
physical disability resulting from malaria or treatment 
received for the condition.  

While the veteran contends that he suffered mental changes in 
mood, motivation, and thought processes as a result of his 
1960 malaria, the medical evidence of record does not support 
his allegations.  VA physical and psychiatric evaluations in 
December 2003 did not reveal any physical or psychiatric 
problems residual from malaria.  The examiner on December 
2003 physical examination specifically indicated that the 
veteran had no physical conditions or medical problems 
residual from his malaria or its treatment.  The December 
2003 psychiatric examiner likewise opined that there was no 
connection between the veteran's malaria and his long 
standing one-grade depression.

There is absolutely no competent evidence that the veteran 
has a current disability related to malaria or medications 
used to treat it.  Without any competent (medical) evidence 
that the veteran has physical or psychiatric disability 
resulting from his bout of malaria in service, service 
connection for such disability is not warranted.  While the 
veteran may believe that a current mood, motivation, or 
personality problem had its inception due to malaria or its 
treatment in service, he is a layperson, and his opinion and 
the supporting lay opinions he has submitted in these matters 
are not competent evidence.  See Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claim, and service connection for residuals of malaria must 
be denied.       


ORDER

Service connection for residuals of malaria is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



